Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000982
                                                        18-JUN-2013
                                                        08:11 AM


                         SCWC-12-0000982

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               GAIVIN ALAO and GEMMA ABELLA ALAO,
                Petitioners/Plaintiffs-Appellants,

                                vs.

                        ONEWEST BANK FSB;
        MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000982; CIV. NO. 10-1-2746)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ., and
 Circuit Judge Crandall, in place of Recktenwald, C.J., recused)

          The application for a writ of certiorari, filed on May

7, 2013, is hereby rejected.

          DATED: Honolulu, Hawai#i, June 18, 2013.

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Virginia L. Crandall